CRYO-CELL INTERNATIONAL, INC.



EMPLOYMENT AGREEMENT

FOR

DAVID PORTNOY

This Employment Agreement (the "Agreement") is made as of December 1, 2011 by
and between Cryo-Cell International, Inc. (the "Company") and David Portnoy
("Executive").

WHEREAS

, Executive is currently employed as the Co-Chief Executive Officer of the
Company; and



WHEREAS

, the Company desires to assure the continued services of Executive pursuant to
the terms of this Agreement.



NOW, THEREFORE

, in consideration of the premises and the mutual covenants and conditions
hereinafter set forth, the Company and Executive hereby agree as follows:



POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
Co-Chief Executive Officer of the Company. During said period, Executive also
agrees to serve, if elected, as an officer and director of any subsidiary or
affiliate of the Company. Failure to re-appoint or re-elect Executive as a
senior executive officer of the Company without the consent of Executive during
the term of this Agreement shall constitute a breach of this Agreement.

TERMS AND DUTIES

The Company herby employs the Executive for a period of twenty-four months,
commencing on December 1, 2011 and expiring on November 30, 2013 (the "Initial
Term"). The Initial Term shall be automatically extended for successive
additional one-year periods ("Additional Employment Terms") unless, at least
sixty (60) days prior to the end of the Initial Term or an Additional Employment
Term, the Company or the Executive has notified the other in writing that the
Agreement shall terminate at the end of the then-current term.

During the period of his employment hereunder, except for periods of absence
occasioned by illness or reasonable vacation periods, Executive shall faithfully
perform his duties hereunder including activities and services related to the
organization, operation and management of the Company. Executive shall devote
substantially all of his business time to the Company.

COMPENSATION AND REIMBURSEMENT

Base Salary

. The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). In consideration of
the services to be rendered by Executive hereunder, the Company shall pay
Executive as compensation a salary of not less than Two Hundred Twenty-Five
Thousand Dollars ($225,000) per year ("Base Salary"). Such Base Salary shall be
payable bi-weekly, or in accordance with the Company's normal payroll practices.
During the period of this Agreement, Executive's Base Salary shall be reviewed
at least annually by the Compensation Committee of the Board (the "Committee").
The first such review will be made no later than December 1 of each year during
the term of this Agreement and shall be effective from the first day of December
each calendar year. The Committee may increase, but not decrease, Executive's
Base Salary (any increase in Base Salary shall become the "Base Salary" for
purposes of this Agreement). In addition to the Base Salary provided in this
Section 3(a), the Company shall provide Executive at no cost to Executive with
all such other benefits as are provided uniformly to permanent full-time
employees of the Company.



Bonuses

. For the fiscal years December 1, 2011 to November 30, 2012 and December 1,
2012 to November 30, 2013, the Executive's bonus ("Bonus") shall be (i)
one-third of thirty-five percent (35%), or 11.67%, of Base Salary for each of
the "Threshold" standards for "Annual Incentives" (defined below); (ii)
one-third of sixty-five percent (65%), or 21.67% of Base Salary for each of the
"Target" standards for Annual Incentives achieved; and (iii) one-third of one
hundred percent (100%), or 33.33%, of Base Salary for eachof the "Stretch"
standards for Annual Incentives achieved. "Annual Incentives" means performance
based on three equally weighted criteria in each year, as follows:





FYE 11/30/12

Threshold

Target

Stretch

Diluted revenue per share as of 11/30/12

$1.42

$1.54

$1.75

Stock price as of 11/30/12

$2.50

$3.15

$3.75



For the fiscal year ending November 30, 2012, the third criteria consists of
subjective performance, as determined in the sole discretion of the Committee
after consultation with the Executive, including, but not limited to, sales
force roll out, information technology implementation, quarterly revenue growth
and earnings. The Committee, in its sole discretion, may interpolate results
that fall between threshold, target and stretch levels of performance.



FYE 11/30/13

Threshold

Target

Stretch

Diluted revenue per share as of 11/30/13

$1.55

$1.75

$2.00

Diluted earnings per share as of 11/30/13

$0.20

$0.25

$0.33

Stock price as of 11/30/13

$4.00

$5.50

$7.50




The Bonuses described above will be paid no later than two and one-half months
after the end of each fiscal year (i.e., since November 30 is the Company's
fiscal year end, the Bonus will be paid no later than February 15 of the
following year). Annual incentive targets and payouts shall be pro-rated for
periods of employment of less than twelve months.

In addition to the Bonuses described above, the Executive shall also be eligible
to participate in any other bonus programs that are available to senior
executive officers of the Company.

Equity Awards

.



(i) In addition to the grant of stock options to acquire 100,000 shares of
Company stock that was made to the Executive on August 31, 2011 under the
Company's 2006 Stock Plan, the Company agrees to grant to the Executive an
additional 200,000 shares of Company stock on December 1, 2011, with a grant
price equal to the fair market value of the Company's stock on December 1, 2011,
and with vesting as follows:

66,667 upon the complete execution of this Agreement;

66,667 on the one year anniversary of the date of execution of this Agreement;
and

66,666 on the second anniversary of the date of execution of this Agreement.

The options shall be issued under the Company's 2012 Stock Plan as non-qualified
stock options. All unvested options (including both the original option for
100,000 shares and the additional options for 200,000 shares) shall become fully
vested automatically upon death, Disability, Change in Control, involuntary
termination of employment without Cause or voluntary resignation for Good
Reason. A grant agreement memorializing these terms shall be executed by the
parties as soon as practicable after this Agreement is fully executed by the
parties.

(ii) In addition to the grant of stock options described above, if the Executive
is employed by the Company on October 31, 2013 , then no later than January 31,
2014, the Company shall grant the Executive stock options under the Company's
2012 Stock Plan to acquire an additional 100,000 shares of Company stock for the
achievement of each of the three "Stretch" criteria described above for the
fiscal year ending October 31, 2013 (up to 300,000 shares if all three Stretch
criteria are achieved) with a grant price equal to the fair market value of a
share of Company stock on December 1, 2011, with vesting for each achieved
Stretch criteria as follows:

1/3 shall vest immediately upon grant;

1/3 shall vest on the one year anniversary of the grant date; and

1/3 shall vest on the second anniversary of the grant date.

All unvested options shall become fully vested automatically upon death,
Disability, Change in Control, involuntary termination of employment without
Cause or voluntary resignation for Good Reason. A grant agreement memorializing
these terms shall be executed by the parties as soon as practicable after
November 30, 2013, if the terms and conditions described above have been
satisfied.

Benefits

. The Executive shall be eligible to participate in all employee benefit plans,
arrangements and perquisites provided by the Company to senior executive
officers, including, but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, medical coverage or any other employee benefit plan or arrangement made
available by the Company.



Reimbursements

. The Company shall pay or reimburse Executive for all reasonable business
expenses incurred by Executive in performing his obligations under this
Agreement (including, without limitation, for commuting expenses from the
Executive's residence in Miami to the Company's offices in Tampa, reasonable
lodging expenses while working in the Company's offices in Tampa, reasonable
rental car expenses for when the Executive is working in the Company's offices
in Tampa, reasonable business travel and reasonable entertainment expenses, and
fees for memberships in such clubs and organizations that Executive and the
Board mutually agree are necessary and appropriate to further the business of
the Company) to the extent such expenses are substantiated and are consistent
with the general policies of the Company relating to the reimbursement of
expenses of senior executive officers. Any such reimbursements shall be made not
later than ninety (90) days after the date on which the Executive incurs the
expense. In no event will the amount of expenses so reimbursed by the Company in
one year effect the amount of expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.



Certain Fees

. The Company shall pay the Executive's reasonable legal and financial
consulting fees and costs incurred by the Executive in connection with the
negotiation and execution of this Agreement.



Perquisites

. The Company shall provide to the Executive all employee and executive
perquisites which other senior executive officers of the Company are generally
entitled to receive, in accordance with Company policy set by the Board from
time to time including paid time off of no less than four weeks.



OUTSIDE ACTIVITIES

Executive may serve as an executive, an employee or a member of the board of
directors of business, community and charitable organizations provided that in
each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest.

WORKING FACILITIES

Executive's principal place of employment shall be at the Company's principal
executive offices; provided however, that the Executive may elect in his
discretion to work from his residence in Miami, Florida. The Company shall
provide an executive office to the Executive at the Company's principal
executive offices.

PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

The provisions of this Section 6 shall apply upon the occurrence of an Event of
Termination (as herein defined) during Executive's term of employment under this
Agreement. As used in this Agreement, an "Event of Termination" shall mean and
include any one or more of the following:

the involuntary termination by the Company of Executive's full-time employment
hereunder for any reason other than (A) Disability (as defined in Section 7) or
Retirement (as defined in Section 7 below), or (B) termination for Cause (as
defined in Section 8 below), provided that such termination of employment
constitutes a "Separation from Service" as defined in Section 6(e) herein; or

Executive's resignation from the Company, upon any

failure to elect or re-elect or to appoint or re-appoint Executive as a senior
executive officer of the Company,

liquidation or dissolution of the Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive, or

material breach of this Agreement by the Company.

Upon the occurrence of any event described in clauses (ii) (A), (B), or (C) ,
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon thirty (30) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after the
initial event giving rise to said right to elect. The Company shall have thirty
(30) days to cure the conditions giving rise to the Event of Termination,
provided that the Company may elect to waive such thirty (30) day period.
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Company, Executive, after giving due notice within the
prescribed time frame of an initial event specified above, shall not waive any
of his rights solely under this Agreement and this Section by virtue of the fact
that Executive has submitted his resignation but has remained in the employment
of the Company and is engaged in good faith discussions to resolve any
occurrence of an event described in clauses (A), (B), or (C) above.

The termination of Executive's employment by the Company, or the Executive's
voluntary resignation from the Company's employ, at any time following a Change
in Control during the term of this Agreement. For these purposes, a Change in
Control of the Company shall mean a change in control of a nature that: (i)
would be required to be reported in response to Item 5.01 of the current report
on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the "Exchange Act"); or (ii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any "person" (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company's outstanding
securities, or (b) individuals who constitute the Board on the date hereof (the
"Incumbent Board") cease for any reason to constitute a majority thereof,
provided that any person becoming a director subsequent to the date hereof whose
election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board, or whose nomination for election by the
Company's stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Company or similar transaction in which the Company is not the
surviving institution occurs or is implemented; or (d) the Company has received
a Nomination Solicitation Notice, as that term is defined in Article II, Section
10 of the Company's Bylaws, which Nomination Solicitation Notice is determined
to have been filed in a timely manner and in compliance with the Company's
Bylaws..

Upon the occurrence of an Event of Termination described in Section 6(a)(i) or
Section 6(a)(ii), on the Date of Termination, as defined in Section 9(b), the
Company shall pay Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a lump sum amount equal to the greater of
(i) one year of Base Salary; or (ii) Base Salary for the remaining term of the
Agreement.

Upon the occurrence of an Event of Termination described in Section 6(a)(iii)
(i.e., a termination of employment in connection with a change in control) which
occurs on or before December 1, 2012, on the Date of Termination, as defined in
Section 9(b), the Company shall pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a lump sum amount equal
to two years of Base Salary.

Upon the occurrence of an Event of Termination, the Company will cause to be
continued, at Company's sole expense life and non-taxable medical, dental and
disability coverage substantially identical to the coverage maintained by the
Company for Executive prior to his termination.  Such coverage or payment shall
continue for thirty-six (36) months from the Date of Termination.

(d) For purposes of this Agreement, a "Separation from Service" shall have
occurred if the Company and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of "Separation from
Service" shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under subparagraph (b) or (d) of this
Section 6 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive's Separation from Service.

TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

(a) For purposes of this Agreement, termination by the Company of Executive's
employment based on "Retirement" shall mean termination of Executive's
employment by the Company upon attainment of age 65, or such later date as
determined to by the Board of Directors of the Company. Upon termination of
Executive's employment upon Retirement, Executive shall be entitled to all
benefits under any retirement plan of the Company and other plans to which
Executive is a party but shall not be entitled to the termination benefits
specified in Section 6(b) through (d) hereof.

(b) Termination of Executive's employment based on "Disability" shall be
construed to comply with Code Section 409A and shall be deemed to have occurred
if: (i) Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months; (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months, Executive is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) Executive is determined to be
totally disabled by the Social Security Administration. In the event of
Executive's Disability, the Company may terminate this Agreement, provided that
the Company shall continue to be obligated to pay Executive his Base Salary for
the remaining term of the Agreement, or one year, whichever is the longer period
of time, and provided further that any amounts actually paid to Executive
pursuant to any disability insurance or other similar such program which the
Company has provided or may provide on behalf of its employees or pursuant to
any workman's or social security disability program shall reduce the
compensation to be paid to Executive pursuant to this paragraph. Disability
payments hereunder shall commence within thirty (30) days of the Disability
determination.

(c) In the event of Executive's death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid twice the Executive's Base Salary as defined in
Paragraph 3(a) at the rate in effect at the time Executive's death for a period
of one (1) year from the date of Executive's death, and the Company will
continue to provide medical and dental coverage for Executive's family for one
(1) year after Executive's death.

TERMINATION FOR CAUSE

In the event that employment hereunder is terminated by the Company for Cause,
the Executive shall not be entitled to receive compensation or other benefits
for any period after such termination, except as provided by law. As used
herein, "Cause" shall exist when there has been a good faith determination by
the Board that there shall have occurred one or more of the following events
with respect to the Executive: (i) the conviction of the Executive of a felony
or of any lesser criminal offense involving moral turpitude; (ii) the commission
by the Executive of a criminal or other act that, in the judgment of the Board
will likely cause substantial economic damage to the Company or substantial
injury to the business reputation of the Company; (iii) the commission by the
Executive of an act of fraud in the performance of his duties on behalf of the
Company; or (iv) the continuing failure of the Executive to perform his duties
to the Company (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness) after written notice thereof and a
reasonable opportunity to cure such failure are given to the Executive by the
Board. Notwithstanding the foregoing, Cause shall not be deemed to exist unless
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for the
purpose, finding that in the good faith opinion of the Board the Executive
committed conduct described above. Upon a finding of Cause, the Board shall
deliver to the Executive a Notice of Termination, as more fully described in
Section 9 below.

NOTICE

Any purported termination by the Company or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon.

"Date of Termination" shall mean (A) if Executive's employment is terminated for
Disability, thirty (30) days after a Notice of Termination is given (provided
that he shall not have returned to the performance of his duties on a full-time
basis during such thirty (30) day period), and (B) if his employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, except in the case of a termination for Cause, shall not be less than
thirty (30) days from the date such Notice of Termination is given). In the
event of termination for Cause, termination shall be immediate upon the receipt
of a Notice of Termination.

ADDITIONAL PAYMENTS RELATED TO A CHANGE IN CONTROL

Upon the occurrence of an Event of Termination, Executive shall be entitled to
receive an amount payable by the Company as set forth herein.

In addition, in each calendar year that Executive is entitled to receive
payments or benefits under the provisions of this Agreement and/or a Company
sponsored employee benefit plan, the independent accountants of the Company
shall determine if an excess parachute payment (as defined in Section 4999 of
the Code) exists. Such determination shall be made after taking into account any
reductions permitted pursuant to Section 280G of the Code and the regulations
thereunder. Any amount determined to be an excess parachute payment after taking
into account such reductions shall be hereafter referred to as the "Initial
Excess Parachute Payment." As soon as practicable after a Change in Control, the
Initial Excess Parachute Payment shall be determined. For purposes of this
determination, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income tax (including, but not limited to, the
Alternative Minimum Tax under Code Sections 55-59, if applicable) and state and
local income tax, if applicable, at the highest marginal rate of taxation in the
state and locality of Executive's residence on the date such payment is payable,
net of the maximum reduction in the federal income taxes which could be obtained
from any available deduction of such state and local taxes. Any determination by
the independent accountants shall be binding on the Company and Executive. Such
Initial Excess Parachute Payment shall be paid to Executive or on his behalf to
the applicable taxing authority, subject to applicable withholding requirements
under applicable state or federal law, in an amount equal to:

twenty percent (20%) of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and

such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under paragraph (b)(i) above and on any payments
under this paragraph (b)(ii). In computing such tax allowance, the payment to be
made under paragraph (b)(i) shall be multiplied by the "gross up percentage"
("GUP"). The GUP shall be determined as follows:

Tax Rate

GUP = ---------------

1- Tax Rate

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to Executive in the year in which the
payment under paragraph (b)(i) is made.

(iii) Such Initial Excess Parachute Payment and such tax allowance shall be paid
to the applicable taxing authority for the benefit of Executive when due, or if
such Initial Excess Parachute Payment and/or tax allowance are paid by
Executive, then to the Executive no later than the end of Executive's taxable
year next following the Executive's taxable year in which the related taxes are
remitted to the required taxing authority.

Notwithstanding the foregoing, if it shall subsequently be determined in a final
judicial determination or a final administrative settlement to which Executive
is a party that the excess parachute payment as defined in Section 4999 of the
Code, reduced as described above, is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the "Determinative
Excess Parachute Payment") then the Company's independent accountants shall
determine the amount (the "Adjustment Amount") Executive must pay to the Company
or the Company must pay to Executive in order to put Executive (or the Company,
as the case may be) in the same position as Executive (or the Company, as the
case may be) would have been if the Initial Excess Parachute Payment had been
equal to the Determinative Excess Parachute Payment. In determining the
Adjustment Amount, the independent accountants shall take into account any and
all taxes (including any penalties and interest) paid by or for Executive or
refunded to Executive or for Executive's benefit. As soon as practicable after
the Adjustment Amount has been so determined, but not later than two and
one-half months after the end of the year in which the Adjustment Amount has
been so determined, the Company shall pay the Adjustment Amount to Executive or
Executive shall repay the Adjustment Amount to the Company, as the case may be.
The purpose of this paragraph is to assure that (i) Executive is not reimbursed
more for the golden parachute excise tax than is necessary to make him whole,
and (ii) if it is subsequently determined that additional golden parachute
excise tax is owed by him, additional reimbursement payments will be made to him
to make him whole for the additional excise tax.

In each calendar year that Executive receives payments or benefits under this
Agreement and/or a Company sponsored employee benefit plan, Executive shall
report on his state and federal income tax returns such information as is
consistent with the determination made by the independent accountants of the
Company as described above. The Company shall indemnify and hold Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorneys' fees, interest, fines and penalties) that
Executive incurs as a result of so reporting such information. Executive shall
promptly notify the Company in writing whenever Executive receives notice of the
institution of a judicial or administrative proceeding, formal or informal, in
which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section is being reviewed or is in dispute. The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this Agreement).
Executive shall cooperate fully with the Company in any such proceeding.
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Company may have in connection therewith without prior
consent of the Company.

NON-COMPETITION; NON-SOLICITATION; NON-DISCLOSURE; POST-TERMINATION COOPERATION

Upon any termination of Executive's employment hereunder, other than a
termination (whether voluntary or involuntary) following a Change in Control),
as a result of which the Company is paying Executive benefits under Section 6 of
this Agreement, for the period of time specified below following such
termination, the Executive shall not, except with the Company's express prior
written consent or in the proper course of his employment with the Company,
directly or indirectly, in any capacity, for the benefit of any person
(including the Executive):

For a period of one year after the date of termination, become employed by, own,
operate, manage, direct, invest in, or otherwise directly or indirectly engage
in or be employed by any person which is a Direct Competitor (as defined below)
of the Company, its affiliates, or any of its respective businesses, provided
the foregoing goes not apply to an affiliate of such Direct Competitor which
does not itself compete with the Company and, in connection therewith, the
Executive may own equity in such non-competing affiliates. In addition,
Executive may own a less than one percent (1%) interest in any competitive
company. As used herein, "Direct Competitor" means any person that operates or
manages a cord blood preservation and/or storage facility (either existing as of
the date of this Agreement or created or launched during the term of this
Agreement in the territories in which the Company operated during the term of
this Agreement.

For a period of two years after the date of termination, solicit, service,
divert, take away or contact any customer or client of the Company, or any of
its affiliates, to provide or promote services then provided by the Company, or
any of its affiliates, cord blood preservation and/or storage facility industry.

For a period of two years after the date of termination, induce or attempt to
induce any employee of the Company or its subsidiaries to stop working for the
Company, or any of its affiliates, or to work for any competitor of the Company,
or any of its affiliates; provided that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated.

The parties hereto, recognizing that irreparable injury will result to the
Company, its business and property in the event of Executive's breach of this
Section agree that in the event of any such breach by Executive, the Company
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive's partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that Executive's experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Company, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the
Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from Executive.

Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may disclose any knowledge of
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Company, and Executive may disclose any
information regarding the Company which is otherwise publicly available. In the
event of a breach or threatened breach by Executive of the provisions of this
Section, the Company will be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Company or affiliates thereof,
or from rendering any services to any person, firm, corporation, other entity to
whom such knowledge, in whole or in part, has been disclosed or is threatened to
be disclosed. Nothing herein will be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Executive.

Executive shall, upon reasonable notice, furnish such information and assistance
to the Company as may reasonably be required by the Company in connection with
any litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party.

NO EFFECT EMPLOYEE BENEFITS PLANS OR PROGRAMS

The termination of Executive's employment during the term of this Agreement or
thereafter, whether by the Company or by Executive, shall have no effect on the
vested rights of Executive under the Company's qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or stock bonus plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans, or other employee benefit
plans or programs, or compensation plans or programs in which Executive was a
participant.

NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Company and their respective successors and assigns.

ENTIRE AGREEMENT; MODIFICATION AND WAIVER

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.

No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

GOVERNING LAW

This Agreement shall be governed by the laws of the State of Florida but only to
the extent not superseded by federal law.

ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators. The panel shall sit in a location within fifty (50) miles from the
location of the Company, in accordance with the rules of the Judicial Mediation
and Arbitration Systems (JAMS) then in effect. Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

PAYMENT OF LEGAL FEES

Reasonable legal fees paid or incurred by Executive (not to exceed $75,000 in
the aggregate) pursuant to any dispute or question of interpretation relating to
this Agreement shall be paid or reimbursed by the Company, provided that the
dispute or interpretation has been settled by Executive and the Company or
resolved in Executive's favor, provided that such payment or reimbursement is
made by the Company not later than ninety (90) days after the date on which such
dispute is resolved in Executive's favor.

INDEMNIFICATION

During the term of this Agreement, the Company shall provide Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at its expense, and
shall indemnify Executive (and his heirs, executors and administrators) to the
fullest extent permitted under Delaware law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Company (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors of the Company). If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Company, however, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.

SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company's obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

[Signature Page Follows]

SIGNATURES



IN WITNESS WHEREOF,

the Company has caused this Agreement to be executed by its duly authorized
officer and Executive has signed this Agreement, on the day and date first above
written.



CRYO-CELL INTERNATIONAL, INC.



 

 

12/1/11

By: /s/ George Gaines



Date





EXECUTIVE:



 

 

12/1/11

By: /s/ David Portnoy



Date David Portnoy



 

 

 

 